


Exhibit 10.38

 

TITAN MACHINERY INC.

Description of Executive Cash Bonus Plan

 

Titan Machinery Inc.’s Executive Cash Bonus Plan (the “Plan”) is designed to
reward executive officers for achievement of performance relating to Titan’s
goals and achievement of personal goals annually set by the Compensation
Committee.

 

Currently, Titan’s Chief Executive Officer and President/Chief Operating Officer
may each earn a potential bonus of up to 200% of his base salary in a fiscal
year, and the Chief Financial Officer may earn a potential bonus of up to 70% of
his base salary in a fiscal year.  Base salary will be the officer’s annual
salary rate, as determined by the Compensation Committee for such fiscal year. 
The Plan provides that 40% of the eligible bonus is based upon achievement of
Titan’s pre-tax net income goal, 20% is based on achievement of Titan’s total
sales goal and 20% is based on Titan’s return on assets goal.  The remaining 20%
of the eligible bonus is based upon achievement of personal position-specific
goals set by each officer in consultation with the Compensation Committee.

 

The Compensation Committee may adjust the bonus amounts and bonus criteria for
current executive officers from time to time and will determine the bonus
amounts and criteria for any newly-appointed executive officers.

 

Annual bonuses earned under the Plan will be paid in cash.

 

--------------------------------------------------------------------------------
